 



Non-Binding Letter Of Intent

 

Infinite.Travel

52/3 Siri Mangalajarn Road,

Chiang Mai, Thailand.

 

August 1, 2019

 

Strictly Private and Confidential

 

Syndicated Resorts Association

William Barber

5530 South Valley View Blvd., Suite 105, Las Vegas

NV, 89118, USA

 

The purpose of this NON-BINDING Letter of Intent (“LOI”) is to set forth the
terms and conditions pursuant to Syndicated Resorts Association., a Nevada
Corporation (“SRA”) will enter into a business combination et el joint venture
(the “JV”) with Infinite.travel (“Company”). Infinite.travel and the Company
individually referred to herein as a “Party” or collectively as the “Parties.”

 

While this LOI is not a binding agreement, except as enunciated in Section 8
below, it outlines the preliminary terms of the joint venture and the
transactions contemplated herein. This LOI is intended to serve as proposed
vital terms and conditions regarding (the “JV”) and is subject to the execution
and closing of a definitive agreement (“Definitive Agreement”) among SRA and the
Company. The Parties recognize that other terms and conditions are impending.
Nonetheless, the Parties agree to work together in good faith to address these
issues and to complete a Definitive Agreement that is mutually acceptable as
soon as possible.

 

1. INFINITE. TRAVEL.

 

1.1. Agrees to provide full customer service, and discount travel bookings via
its private travel platform.

 

1.2. Will assist in marketing and inbound call by referring staff and campaigns.

 

1.3. Will help in sales via, the supply of contracts, content, presentation, and
information

 

1.4. Will assist in a creative suggestive manner for media commercials

 

2. SRA.

 

2.1. Agrees to fund and create media commercials promoting Infinite travel

 

2.2. Will financially support and preserve the success of inbound call center

 

2.3. Will provide Merchant services as required

 

  

 

 

3. Dual Understanding.

 

3.1. It is agreed this will be a profit share after cost.

 

3.2. The issue of bookkeeper/Accountant and control funds, pay expenses and
issue profit split requires primary discussion

 

4. Closing.

 

4.1 The Parties will use their best efforts to close the JV contemplated herein
as soon as reasonably possible following the execution of this LOI (“Closing”).

 

5. Due Diligence.

 

5.1 Both Parties shall conduct a business, financial, and legal, due diligence
investigation each of its subsidiaries, their business, and operations, and the
Companies shall conduct a fiscal, and legal, due diligence investigation each of
their satisfaction. To expedite this review, each Party agrees to make such
information as reasonably requested by the other Party (“Due Diligence
Information”) available to the requesting Party and its agents and
representatives and to authorize reasonable visits to facilities of each Party,
including meetings with its staff, consultants and experts as reasonably
requested by the requesting Party.

 

6. Additional Closing Conditions: The obligations of this JV are subject to
satisfaction by the Company of the following conditions precedent (unless waived
in writing):

 

6.1 Between the date of the signing of this LOI and the Closing, the business of
the Company and the Subsidiaries shall run in the ordinary course, and a manner
consistent with past practices. The Company will not, without the written
consent of either party, enter into or perform any transactions outside of the
ordinary course of business relating to the Company or the Subsidiaries;

 

6.2 No material change in the business, financial condition or capitalization of
the Company and the Subsidiaries shall have occurred between the date of this
LOI and Closing other than as required herein or in the Definitive Agreement or
as agreed upon by the parties;

 

7. Confidentiality.

 

7.1 The affirmed parties understand that the Company, together with their
respective officers, directors, managers, members, representatives, agents,
owners and employees, each agree to use their best efforts to keep the existence
of this LOI and its contents confidential. Any information, including but not
limited to data, business information (including customer lists and prospects),
technical information, computer programs and documentation, programs, files,
specifications, purveyors, samples, tools or other data, oral, written or
otherwise, (hereinafter called “Information”), furnished or disclosed by one
party to the other for the purpose of the contemplated transaction herein, will
remain the disclosing party’s property until the closing of the JV. All copies
of such information in written, graphic or another tangible form must be
returned to the disclosing party immediately upon written or oral request if the
transaction contemplated herein is not consummated. Unless such information was
previously known to receiving party free of any obligation to keep it

 

  

 

 

8. Non-binding:

 

8.1 Except for paragraphs 6, 7, 8, and 9 of this LOI (which are legally binding
upon execution of this LOI), this LOI is a statement of mutual intention; it is
not intended to be legally binding and does not constitute a binding contractual
commitment concerning the transaction. Without limiting the preceding, the
failure of either party to reach agreement on the included terms and conditions
within the Definitive Agreement and other agreements referred to herein shall
not be construed as a breach of this LOI provided that the provisions preceding
paragraphs remain unbreached. A legally binding obligation concerning the
transaction contemplated at this moment will arise only upon execution and
delivery of the Definitive Agreement and other agreements referred to herein by
the parties to that, subject to the conditions expressed therein.

 

9. Expiration.

 

9.1 This LOI shall expire if not accepted by the Company by noon Central Time on
Sept 1, 2019.

 

If the terms and conditions of this LOI are acceptable, kindly execute a copy
hereof where indicated below and return it to us or before noon Central Time on
September 1, 2019. This LOI shall be nonbinding except as expressly set forth
herein and is subject to the negotiation and execution of the Definitive
Agreement and collateral documents referred to above.

 





    William Barber – SRA   Date: August 1, 2019           Infinte.travel   Date:
August 8, 2019  



 



  

 

 